UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 FORM10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-50805 Hines Real Estate Investment Trust, Inc. (Exact name of registrant as specified in its charter) Maryland 20-0138854 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2800 Post Oak Boulevard Suite5000 Houston, Texas 77056-6118 (Address of principal executive offices) (Zip code) (888)220-6121 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated Filer o Non-accelerated filer x (Do not check if smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of May 7, 2012, 229.5 million shares of the registrant’s common stock were outstanding. TABLE OF CONTENTS PARTI– FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (Unaudited): Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations and Comprehensive Loss 2 Condensed Consolidated Statements of Equity 3 Condensed Consolidated Statements of Cash Flows 4 Notes to the Condensed Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item3. Quantitative and Qualitative Disclosures About Market Risk 33 Item4. Controls and Procedures 33 PARTII– OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. Mine Safety Disclosures 34 Item 5. Other Information 34 Item6. Exhibits 34 SIGNATURES EX-31.1 Certification EX-31.2 Certification EX-32.1 Certification of CEO & CFO pursuant to Section 906 EX-101 Instance Document EX-101 Schema Document EX-101 Calculation Linkbase Document EX-101 Labels Linkbase Document EX-101 Presentation Linkbase Document EX-101 Definition Linkbase Document Table of Contents PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements. HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, December 31, (in thousands, except per share amounts) ASSETS Investment property, net $ $ Investments in unconsolidated entities Cash and cash equivalents Restricted cash Distributions receivable Tenant and other receivables Intangible lease assets, net Deferred leasing costs, net Deferred financing costs, net Other assets TOTAL ASSETS $ $ LIABILITIES: Accounts payable and accrued expenses $ $ Due to affiliates Intangible lease liabilities, net Other liabilities Interest rate swap contracts Participation interest liability Distributions payable Notes payable Total liabilities Commitments and contingencies (Note 12) - - EQUITY: Preferred shares, $.001 par value; 500,000 preferred shares authorized, none issued or outstanding as of March 31, 2012 and December 31, 2011 - - Common shares, $.001 par value; 1,500,000 common shares authorized, 228,409 and 227,180 common shares issued and outstanding as of March 31, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income 81 Total shareholders' equity Noncontrolling interests - - Total equity TOTAL LIABILITIES AND EQUITY $ $ See notes to the condensed consolidated financial statements. 1 Table of Contents HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS For the Three Months Ended March 31, 2012 and 2011 (UNAUDITED) Three Months Ended March 31, (In thousands, except per share amounts) Revenues: Rental revenue $ $ Other revenue Total revenues Expenses: Property operating expenses Real property taxes Property management fees Depreciation and amortization Asset management fees General and administrative Total expenses Income from continuing operations before other income (expenses), provision for income taxes and equity in losses of unconsolidated entities, net Other income (expenses): Gain on derivative instruments, net Interest expense ) ) Interest income 52 Loss from continuing operations before provision for income taxes and equity in losses of unconsolidated entities, net ) ) Provision for income taxes ) ) Equity in losses of unconsolidated entities, net ) ) Loss from continuing operations ) ) Income from discontinued operations, net of taxes Net loss ) ) Less: Net income attributable to noncontrolling interests ) ) Net loss attributable to common shareholders $ ) $ ) Basic and diluted loss per common share $ ) $ ) Distributions declared per common share $ $ Weighted average number of common shares outstanding Net comprehensive loss: Net loss $ ) $ ) Other comprehensive income: Foreign currency translation adjustment Net comprehensive loss ) ) Net comprehensive income attributable to noncontrolling interests ) ) Net comprehensive loss attributable to common shareholders $ ) $ ) See notes to the condensed consolidated financial statements. 2 Table of Contents HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED STATEMENTS OF EQUITY For the Three Months Ended March 31, 2012 and 2011 (UNAUDITED) (In thousands) Hines Real Estate Investment Trust, Inc. Common Shares Amount Additional Paid-in Capital Accumulated Deficit Accumulated Other Comprehensive Income Total Shareholders’ Equity Noncontrolling Interests BALANCE, January 1, 2012 $ 81 $ $ - Issuance of common shares 2 - - - Redemption of common shares - Distributions declared - Other offering costs, net - Net income (loss) - Foreign currency translation adjustment - BALANCE, March 31, 2012 $ - Common Shares Amount Additional Paid-in Capital Accumulated Deficit Accumulated Other Comprehensive Income Total Shareholders' Equity Noncontrolling Interests BALANCE, January 1, 2011 $ - Issuance of common shares 1 - - - Redemption of common shares - Distributions declared - Other offering costs, net - Net income (loss) - Foreign currency translation adjustment - BALANCE, March 31, 2011 $ - See notes to the condensed consolidated financial statements. 3 Table of Contents HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, 2012 and 2011 (UNAUDITED) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: (In thousands) Net loss $ ) $ ) Adjustments to reconcile net loss to cash from operating activities: Depreciation and amortization Gain on sale of investment property ) - Equity in losses of unconsolidated entities Distributions received from unconsolidated entities Gain on derivative instruments, net ) ) Net change in operating accounts ) ) Net cash from operating activities (9 ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Distributions received from unconsolidated entities in excess of equity in earnings Investments in property ) ) Proceeds from sale of land and improvements, net - Change in restricted cash 89 Net cash from investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Change in other liabilities Redemption of common shares ) ) Payments of offering costs ) ) Distributions paid to shareholders and noncontrolling interests ) ) Proceeds from notes payable - Payments on notes payable ) ) Additions to deferred financing costs - ) Net cash from financing activities ) ) Effect of exchange rate changes on cash 34 Net change in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See notes to the condensed consolidated financial statements. 4 Table of Contents HINES REAL ESTATE INVESTMENT TRUST, INC. NOTESTO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS For the Three Months Ended March 31, 2012 and 2011 (UNAUDITED) 1.Organization The accompanying interim unaudited condensed consolidated financial information has been prepared according to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been condensed or omitted according to such rules and regulations. For further information, refer to the financial statements and footnotes for the year ended December31, 2011 included in Hines Real Estate Investment Trust, Inc.’s Annual Report on Form10-K. In the opinion of management, all adjustments and eliminations, consisting only of normal recurring adjustments, necessary to present fairly and in conformity with GAAP the financial position of Hines Real Estate Investment Trust, Inc. as of March 31, 2012 and the results of operations for the three months ended March 31, 2012 and 2011 and cash flows for the three months ended March 31, 2012 and 2011 have been included. The results of operations for such interim periods are not necessarily indicative of the results for the full year. Hines Real Estate Investment Trust, Inc., a Maryland corporation (“Hines REIT” and, together with its consolidated subsidiaries, the “Company”), was formed on August5, 2003 under the General Corporation Law of the state of Maryland for the purpose of engaging in the business of investing in and owning interests in real estate. Beginning with its taxable year ended December 31, 2004, the Company operated and intends to continue to operate in a manner to qualify as a real estate investment trust (“REIT”) for federal income tax purposes. The Company is structured as an umbrella partnership REIT under which substantially all of the Company’s current and future business is and will be conducted through its majority-owned subsidiary, Hines REIT Properties, L.P. (the “Operating Partnership”). Hines REIT is the sole general partner of the Operating Partnership. Subject to certain restrictions and limitations, the business of the Company is managed by Hines Advisors Limited Partnership (the “Advisor”), an affiliate of Hines Interests Limited Partnership (“Hines”), pursuant to the advisory agreement between the Company and the Advisor. Public Offering Hines REIT commenced its initial public offering in June 2004 and has raised $2.5 billion through three public offerings, the last of which expired in December 2010.The Company commenced a new $150.0 million offering of shares of its common stock under its dividend reinvestment plan (the “DRP Offering”) on July 1, 2010. From inception of the DRP Offering through March 31, 2012, Hines REIT received gross offering proceeds of $90.9million from the sale of 10.4 millionshares through the DRP Offering.Based on market conditions and other considerations, the Company does not currently expect to commence any future offerings other than those related to shares issued under its dividend reinvestment plan. On April 1, 2012, Hines REIT received gross offering proceeds of$11.9million from the sale of 1.5 millionshares through its dividend reinvestment plan. Hines REIT contributes all net proceeds from its public offerings to the Operating Partnership in exchange for partnership units in the Operating Partnership. As of March 31, 2012 and December31, 2011, Hines REIT owned a 95.3%and 95.4%, respectively, general partner interest in the Operating Partnership. Hines 2, an affiliate of Hines, owned a0.5% interest in the Operating Partnership as of both March 31, 2012 and December 31, 2011. In addition, another affiliate of Hines, HALP Associates Limited Partnership (“HALP”) owned a4.2% and 4.1% limited partnership interest in the Operating Partnership as of March 31, 2012 and December 31, 2011, respectively, which is a profits interest (the “Participation Interest”). See Note 9 for additional information regarding the Participation Interest. Investment Property As of March 31, 2012, the Company owned direct and indirect investments in 57 properties. These properties consisted of 43 U.S. office properties, one industrial property in Dallas, Texas, one industrial property in Brazil and a portfolio of 12 grocery-anchored shopping centers located in five states primarily in the southeastern United States (the “Grocery-Anchored Portfolio”). The Company makes investments directly through entities wholly-owned by the Operating Partnership, or indirectly through other entities, such as through its investment in Hines USCore Office Fund LP (the “Core Fund”) in which it owned a 28.2%non-managing general partner interest as of March 31, 2012. The Company also owns a 70% interest in the Grocery-Anchored Portfolio indirectly through a joint venture with Weingarten Realty Investors and a 50% interest in Distribution Park Rio, an industrial property in Rio de Janeiro, Brazil, indirectly through a joint venture with a Hines affiliate.The Company accountsfor each of these investments using the equity method of accounting. See Note5 ─ Investments in Unconsolidated Entities for additional information regarding the Company’s investments in unconsolidated entities. 5 Table of Contents 2.Summary of Significant Accounting Policies Described below are certain of the Company’s significant accounting policies. The disclosures regarding several of the policies have been condensed or omitted in accordance with interim reporting regulations specified by Form 10-Q. Please see the Company’s Annual Report on Form 10-K for the year ended December 31, 2011 for a complete listing of all of its significant accounting policies. Use of Estimates The Company’s condensed consolidated financial statements have been prepared in accordance with GAAP. The preparation of the condensed consolidated financial statements requires the Company to make estimates and judgments that affect the reported amounts of assets, liabilities and contingencies as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. The Company evaluates its assumptions and estimates on an ongoing basis. The Company bases its estimates on historical experience and on various other assumptions that the Company believes to be reasonable under the circumstances. Additionally, application of the Company’s accounting policies involves exercising judgments regarding assumptions as to future uncertainties. Actual results may differ from these estimates under different assumptions or conditions. Basis of Presentation The condensed consolidated financial statements of the Company included in this quarterly report include the accounts of Hines REIT, the Operating Partnership and the Operating Partnership’s wholly-owned subsidiaries as well as the related amounts of noncontrolling interest. All intercompany balances and transactions have been eliminated upon consolidation. The Company’s investments in partially-owned real estate joint ventures and partnerships are reviewed for impairment periodically if events or circumstances change indicating that the carrying amount of its investments may not be recoverable.In such an instance, the Company will record an impairment charge if it determines that a decline in the value of an investment below its fair value is other than temporary.The Company’s analysis will be dependent on a number of factors, including the performance of each investment, current market conditions, and its intent and ability to hold the investment to full recovery. Based on the Company’s analysis of the facts and circumstances at each reporting period, no impairment was recorded related to its investments in partially-owned real estate joint ventures and partnerships for the three months ended March 31, 2012 and 2011. However, if market conditions deteriorate in the future and result in lower valuations or reduced cash flows of the Company’s investments, impairment charges may be recorded in future periods. International Operations In addition to its properties in the United States, the Company has owned investments in Canada and Brazil. The Company’s foreign subsidiaries translated their financial statements into U.S.dollars for reporting purposes. Assets and liabilities were translated at the exchange rate in effect as of the balance sheet date. Income statement amounts were translated using the average exchange rate for the period and significant nonrecurring transactions using the rate on the transaction date. Gains and losses resulting from translation were included in accumulated other comprehensive income as a separate component of shareholders’ equity.Accumulated other comprehensive income as of March 31, 2012 is related to the Company’s indirect investment in a property in Rio de Janeiro, Brazil and the remaining non-operating net assets of the property in Canada that the Company owned directly until the Company sold the property in June 2011. Impairment of Investment Property Real estate assets are reviewed for impairment each reporting period if events or changes in circumstances indicate that the carrying amount of the individual property may not be recoverable. In such an event, a comparison will be made of the current and projected cash flows of each property on an undiscounted basis to the carrying amount of such property.If undiscounted cash flows are less than the carrying amount, such carrying amount would be adjusted, if necessary, to estimated fair values to reflect impairment in the value of the asset. At March 31, 2012, management believes no impairment has occurred for the Company’s directly-owned or indirectly-owned assets. If market conditions deteriorate or if management’s plans for certain properties change, impairment charges could be required in the future. 6 Table of Contents Restricted Cash As of March 31, 2012 and December 31, 2011, the Company had restricted cash of $110.7 million and $110.9 million, respectively. In May 2011, the Company replaced the HSH Nordbank Collateral deposit with a letter of credit from the Bank of Montreal. As collateral for the letter of credit, the Company posted a cash deposit of $107.0 million with the Bank of Montreal, which is classified as restricted cash in the condensed consolidated balance sheet. The remaining balance for each period is related to escrow accounts required by certain of the Company’s mortgage agreements. Additionally, in April 2012, HSH Nordbank notified the Company of its intent to exercise its right to appraise the properties that serve as collateral under the HSH Pooled Mortgage Facility.See Note 15 ─ Subsequent Events for additional information. Tenant and Other Receivables Receivable balances outstanding consist primarily of base rents, tenant reimbursements and receivables attributable to straight-line rent. An allowance for the uncollectible portion of tenant and other receivables is determined based upon an analysis of the tenant’s payment history, the financial condition of the tenant, business conditions in the industry in which the tenant operates and economic conditions in the area in which the property is located.Tenant and other receivables are shown at cost in the condensed consolidated balance sheets, net of allowance for doubtful accounts of $7.5 millionand $7.0 million, at March 31, 2012 and December 31, 2011, respectively. Deferred Leasing Costs Deferred leasing costs primarily consist of direct leasing costs such as third-party leasing commissions and tenant inducements. Deferred leasing costs are capitalized and amortized over the life of the related lease. Tenant inducement amortization is recorded as a reduction to rental revenue and the amortization of other direct leasing costs is recorded as a component of amortization expense. Tenant inducement amortization was $3.4 million and $2.8 million for the three months ended March 31, 2012 and 2011, respectively. In addition, the Company recorded $1.5 million and $1.6 million as amortization expense related to other direct leasing costs for the three months ended March 31, 2012 and 2011, respectively. Other Assets Other assets included the following (in thousands): March 31, 2012 December 31, 2011 Prepaid insurance $ $ Prepaid/deferred taxes Other Total $ $ (1) At March 31, 2012 prepaid/deferred taxes consist primarily of prepaid property taxes. Revenue Recognition Rental payments are generally paid by the tenants prior to the beginning of each month. As of March 31, 2012 and December 31, 2011, respectively, the Company recorded liabilities of $9.8 million and $10.4 million related to prepaid rental payments which were included in other liabilities in the accompanying condensed consolidated balance sheets.The Company recognizes rental revenue on a straight-line basis over the life of the lease including rent holidays, if any. Straight-line rent receivable was $52.7 million and $51.2 million as of March 31, 2012 and December 31, 2011, respectively. Straight-line rent receivable consisted of the difference between the tenants’ rents calculated on a straight-line basis from the date of acquisition or lease commencement over the remaining terms of the related leases and the tenants’ actual rents due under the lease agreements and is included in tenant and other receivables in the accompanying condensed consolidated balance sheets. Revenues associated with operating expense recoveries are recognized in the period in which the expenses are incurred based upon the tenant lease provisions. Revenues relating to lease termination fees are generally recognized at the time that a tenant’s right to occupy the space is terminated and when the Company has satisfied all obligations under the agreement. Other revenues consist primarily of parking revenue and tenant reimbursements. Parking revenue represents amounts generated from contractual and transient parking and is recognized in accordance with contractual terms or as services are rendered. Other revenues relating to tenant reimbursements are recognized in the period that the expense is incurred. 7 Table of Contents Redemption of Common Stock Financial instruments that represent a mandatory obligation of the Company to repurchase shares are required to be classified as liabilities and reported at settlement value. Management believes that shares tendered for redemption by the holder under the Company’s share redemption program do not represent a mandatory obligation until such redemptions are approved. At such time, the Company will reclassify such obligations from equity to an accrued liability based upon their respective settlement values. The Company has recorded liabilities of $3.4 million and $2.5 million in accounts payable and accrued expenses in the accompanying condensed consolidated balance sheets as of March 31, 2012 and December 31, 2011, respectively, related to shares tendered for redemption and approved by the board of directors, but which were not redeemed until the subsequent month. Such amounts have been included in redemption of common shares in the accompanying condensed consolidated statements of equity. Effective December 31, 2009, the Company suspended its share redemption program except for redemption requests made in connection with the death or disability of a shareholder. Per Share Data Net income/loss per common share is calculated by dividing the net income/loss attributable to common shareholders for each period by the weighted average number of common shares outstanding during such period. Net income/loss per common share on a basic and diluted basis is the same because the Company has no potentially dilutive common shares outstanding. Recent Accounting Pronouncements In May 2011, the Financial Accounting Standards Board (“FASB”) issued guidance on fair value measurements. This guidance results in a consistent definition of fair value and common requirements for measurement of and expanded disclosure about fair value between GAAP and International Financial Reporting Standards. The adoption of this guidance was effective prospectively for interim and annual periods beginning after December 15, 2011. We did not have any changes to our existing classification and measurement of fair value upon adoption on January 1, 2012.Refer to Note 13 ─ Fair Value Disclosures for additional disclosures resulting from the adoption of this standard. In June 2011, FASB issued guidance on the presentation of comprehensive income. This guidance eliminated the prior option to report other comprehensive income and its components in the statement of changes in equity. The adoption of this guidance is effective for interim and annual periods beginning after December 15, 2011.Further, in December 2011, the board deferred the effective date pertaining only to the presentation of reclassification adjustments out of accumulated other comprehensive income.The adoption of this guidance did not have a material effect on the Company’s financial statements. In December 2011, FASB issued guidance on disclosures about offsetting assets and liabilities. This guidance results in enhanced disclosures by requiring improved information about financial instruments and derivative instruments that are either (1) offset in accordance with either ASC 210-20-45 or ASC 815-10-45 or (2) subject to an enforceable master netting arrangement or similar agreement, irrespective of whether they are offset in accordance with either ASC 210-20-45 or ASC 815-10-45. The adoption of this guidance is effective for annual periods beginning on or after January 1, 2013 and interim periods within those annual periods. The adoption of this guidance is not expected to have a material effect on the Company’s financial statements. In December 2011, FASB issued guidance to resolve the diversity in practice about whether the derecognition criteria for real estate sales applies to a parent that ceases to have a controlling financial interest in a subsidiary that is in substance real estate as a result of default on the subsidiary’s nonrecourse debt. This guidance is effective beginning July 1, 2012 and is not expected to have a material effect on the Company’s financial statements. Reclassifications The Company sold Atrium on Bay in June 2011 and reclassified the results of operations for this property into discontinued operations for all periods presented.See Note 4 ─ Discontinued Operations for additional information. 8 Table of Contents 3.Real Estate Investments Investment property consisted of the following (in thousands): March 31, 2012 December 31, 2011 Buildings and improvements $ $ Less: accumulated depreciation ) ) Buildings and improvements, net Land Investment property, net $ $ Lease Intangibles As of March 31, 2012, the cost basis and accumulated amortization related to lease intangibles was as follows (inthousands): Lease Intangibles In-Place Leases Out-of-MarketLease Assets Out-of-Market Lease Liabilities Cost $ $ $ Less: accumulated amortization ) ) ) Net $ $ $ As of December 31, 2011, the cost basis and accumulated amortization related to lease intangibles was as follows (inthousands): Lease Intangibles In-Place Leases Out-of-MarketLease Assets Out-of-Market Lease Liabilities Cost $ $ $ Less: accumulated amortization ) ) ) Net $ $ $ Amortization expense of in-place leases was $7.7 million and $11.6million for the three months ended March 31, 2012 and 2011, respectively, and amortization of out-of-market leases, net, was an increase to rental revenue of $1.6 million and $2.8 million, respectively. Expected future amortization of in-place leases and out-of-market leases, net, including out-of-market ground leases for the period from April 1 through December 31, 2012 and for each of the years ended December 31, 2013 through 2016 is as follows (in thousands): In-Place Leases Out-of-Market Leases, Net April 1 through December 31, 2012 $ $ ) 9 Table of Contents Leases In connection with its directly-owned properties, the Company has entered into non-cancelable lease agreements with tenants for space. As of March 31, 2012, the approximate fixed future minimum rentals for the period from April 1 through December 31, 2012 and for each of the years ended December 31, 2013 through 2016 and thereafter are as follows (in thousands): Fixed Future Minimum Rentals April 1 through December 31, 2012 $ Thereafter Total $ During the three months ended March 31, 2012 and 2011, the Company did not earn more than 10% of its revenue from any individual tenant. 4.Discontinued Operations On June 1, 2011, the Company sold Atrium on Bay, a mixed-use office and retail complex located in the Downtown North submarket of the central business district of Toronto, Canada, which the Company acquired in February 2007.The sales price for Atrium on Bay was 344.8 million CAD ($353 million USD, based on the exchange rate in effect on the date of sale). The results of operations of Atrium on Bay and the gain realized on the disposition of this property are as follows: Three Months Ended March 31, (In thousands) Revenues: Rental revenue $ $ Other revenue - Total revenues Expenses: Property operating expenses 50 Real property taxes - Property management fees - Depreciation and amortization - Total expenses 50 Income from discontinued operations before interest income (expense), taxes and gain on sale Interest expense - ) Interest income 16 17 Provision for income taxes ) - Income from discontinued operations before gain on sale Gain on sale of properties (1) - Income from discontinued operations $ $ During the three months ended March 31, 2012, the Company recognized an additional gain of $1.9 million related to the settlement of reserves that were established during the closing of the sale of Atrium on Bay. 10 Table of Contents The tables below show income (loss) and income (loss) per share attributable to common shareholders allocated between continuing operations and discontinued operations: Three Months Ended March 31, (In thousands, except per share amounts) Loss from continuing operations attributable to common shareholders $ ) $ ) Income from discontinued operations attributable to common shareholders Net income (loss) attributable to common shareholders $ ) $ ) Basic and diluted income (loss) per share attributable to commonshareholders Loss from continuing operations $ )
